DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 13 Sept. 2022 has been entered.
Claims 1-22 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-17, and the species of claim 8 in the reply filed on 13 Sept. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In the interest of compact prosecution, the species election requirement is hereby withdrawn.
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 Sept. 2022.
Claims 1-17 are considered here.

Claim Objections/Warning
Applicant is advised that should claim 3 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the terms “substantially lyse” and “substantially intact” (claim 1) and “substantially removing” (claim 8).  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, one of skill in the art would not know what degree of lysis, intactness and/or removal would be required by the claims (e.g., it is unclear whether the cells may be partially lysed and/or if only some portion of the cells can be lysed, and it is further unclear what degree would be sufficient).
Claims 5, 6 and 15 further recite “has not substantially changed” (claims 5 and 6) and “substantially the same” (claim 15).  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of skill in the art would not know what degree of difference would be allowable under the claims.
Claims 1, 4, 7, 9 and 10 further recite “about” in relation to shear stress levels (claims 1, 7 and 9), time periods (claim 4) and cell viability (claim 10). The term “about” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of skill in the art would not know what degree of variance from the recited figures would be allowable under the claims.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites “exposing the population of cells to the at least one pulse of fluid shear stress having a force of between about 500 dyn/cm2 and about 2,500 dyn/cm2 with the force being measured along a conduit wall” but such limitations are recited in claim 1 (from which claim 7 depends).  Thus, claim 7 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9121801 to Clark, as evidenced by and optionally in view of De Jong et al., British Journal of Cancer 82.2 (2000): 368-373.
Regarding claim 1, Clark teaches a method of preparing a tissue sample, such as a needle biopsy sample of a tumor or other tissue, for cell-based analysis, comprising exposing the tissue sample to one or more pulses of fluid shear stress sufficient to dissociate/disaggregate the tissue into a population of cells, and collecting viable cells for further analysis (entire doc, including). 
Regarding the recitation in claim 1 of steps of dissociating a tissue sample to yield a population of cells and exposing the population of cells to fluid shear stress, Clark teaches that tissue sample/cells can be subjected to multiple pulses of fluid shear stress which act to progressively disaggregate the cells into smaller and smaller clumps and/or individual cells (col. 17, lines 47-53).  Clark teaches that the pulses are preferably repeated until the cells are disaggregated to a size of, e.g., 1-10 cells (col. 17, lines 47-53).  Thus, the method of Clark includes both dissociating a tissue sample to yield a population of cells and exposing the population of cells to fluid shear stress.
Regarding the recitation in claim 1 that the population of cells includes one or more viable cells and one or more dead or dying cells, Clark teaches that the method yields viable cells for further analysis (col. 23, lines 4-15; Example 4 and Fig. 16).  Moreover, Clark teaches use of tumor samples (including, e.g., breast tumor) in the method and De Jong evidences that tumor tissue is characterized by the presence of apoptotic cells (i.e. dead or dying cells) (De Jong, p. 368, Abstract and 1st ¶; Table 1, which shows that all 176 tumors had some apoptotic cells).  Thus, it would have been obvious to use a tumor tissue sample in the method of Clark which would contain at least some apoptotic cells.  De Jong also teaches that the apoptotic index (indicative of the number of apoptotic cells in the tumor) correlates with cancer prognosis measures (De Jong, Abstract), and it would have further been obvious to use a tumor sample having a high apoptotic index in the method of Clark, e.g. to obtain diagnostic information for samples having a cancer risk and thus a high clinical importance.
Regarding the recitation in claims 1, 7 and 9 that shear stress pulse is from about 500 to about 2500 dyn/cm2 (claims 1 and 7) or about 600-1500 dyn/cm2 (claim 9) along a conduit wall, Clark teaches a range of wall stresses of 100-800 dyn/cm2 (col. 17, lines 32-44), which overlaps and renders obvious the claimed ranges (see MPEP 2144.05).  Moreover, Clark teaches that the pulses are preferably applied until the cells are disaggregated to a size of, e.g., 1-10 cells (col. 17, lines 47-53), and that higher shear stresses in the range of 400-800 dyn/cm2 are more effective at reducing cells to small clusters (Examples 2 and 3; Fig. 15), with relatively high cell viability (Example 4; Fig. 16) and without undue stress on the cells (Example 5; Fig. 17).  Thus, it would have been obvious to carry out the method of Clark using shear stresses in the range of 400-800 dyn/cm2, which substantially overlaps the claimed ranges.
Regarding the recitation in claim 1 that the shear stress “substantially lyse the population of one or more dead or dying cells, leaving the population of one or more viable cells substantially intact”, Clark teaches applying fluid shear stress pulses under the same conditions (e.g., 800 dyn/cm2 in 4 pulses of 14 msec each; Example 2) as disclosed in the instant specification as suitable for carrying out the claimed method (cf. Spec., p. 5, lines 1-3; p. 8, line 16 to p. 9, line 2).  Thus, the method of Clark would selectively lyse dead or dying cells to the same extent as the claimed method.
Regarding claim 2, Clark teaches that the dissociated cells can include individual cells (col. 12, lines 53-55; col. 18, lines 39-47; col. 22, line 57 to col. 23, line 3) and further teaches that the cells can be purified (i.e. isolated) from other components (col. 18, lines 39-64).
Regarding claims 3 and 11, Clark teaches that the method (including dissociating, isolating and preparing the cells for analysis) can be completed in less than 4, 3, 2 or 1 hours (col. 12, lines 32-44).
Regarding claim 4, Clark teaches pulse(s) of 10-500 msec, with 14 msec pulses being exemplified (col. 17, lines 41-44; Example 2), which overlaps and renders obvious the claimed range (MPEP 2144.05).
Regarding claims 5 and 6, Clark teaches that the dissociated and isolated cells can be subjected to any type of testing known in the art including assaying RNA, DNA and/or protein (col. 19, line 43 to col. 23, line 3), and further teaches that the method preserves viability and biomarker characteristics of the cells (col. 4, line 29 to col. 5, line 38; col. 21, lines 32-36).  Thus, it would have been obvious to carry out the method of Clark to isolate nucleic acid and/or amino acid sequences that have not substantially changed relative to the intact tissue, as recited in claims 5-6.
Regarding claim 8, Clark teaches that the cells can be purified (i.e. isolated) from other cells or parts of cells, e.g. using an antibody-coated device (which can be considered a cell sorter) (col. 18, lines 39-64).
Regarding claim 10, Clark exemplifies ~75% cell viability following shear stress pulses, which can be considered “about 80%”.
Regarding claim 12, Clark teaches that the tissue sample can include multiple different cell types (i.e. be nonhomogeneous) (col. 18, lines 39-64).
Regarding claim 13, Clark teaches that the dissociated and isolated cells can be subjected to testing of mRNA (col. 19, line 43 to col. 23, line 3).
Regarding claim 14, Clark teaches that the isolated cells can be contacted with any of a wide range of test agents, including antibodies against a biomarker of interest (col. 19, line 43 to col. 21, line 3), and it would have been obvious that such biomarkers could include, e.g., cell type-specific antibodies/biomarkers as are known in the art.
Regarding claim 15, Clark exemplifies four repeated/identical pulse(s) (Example 2).
Regarding claims 16 and 17, Clark teaches collecting the disaggregated cells and subjecting the cells to assays for RNA, DNA, protein, etc. and further teaches that the step of purifying the cells of interest is optional (col. 18, lines 65-67; claim 1), which would result in collecting any lysed dead and dying cells and characterizing RNA, DNA, protein, etc. thereof.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657